ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_01_FR.txt. 69 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

que le Sahara occidental (Rio de Oro et Sakiet El Hamra) n’était pas un
territoire sans maitre (terra nullius) au moment de la colonisation par
l'Espagne;

En ce qui concerne la question II,

par quatorze voix contre deux,

que le territoire avait, avec le Royaume du Maroc, des liens juridiques
possédant les caractères indiqués au paragraphe 162 du présent avis;

par quinze voix contre une,

que le territoire avait, avec l’ensemble mauritanien, des liens juridiques
possédant les caractères indiqués au paragraphe 162 du présent avis.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le seize octobre mil neuf cent soixante-quinze, en deux
exemplaires, dont l’un restera déposé aux archives de la Cour et dont l’autre
sera transmis au Secrétaire général de l'Organisation des Nations Unies.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. GROS, juge, fait la déclaration suivante:

Telle que je l’entends, la requête pour avis consultatif pose à la Cour une
question précise, relative à une certaine controverse juridique, à laquelle l'avis
consultatif donne une réponse complexe; je n’ai été d'accord avec la Cour que
pour une partie de cette reponse que j’aurais souhaité isoler du reste de la
partie dispositive de l’avis. Mon analyse des faits de la cause et des règles de
l'interprétation qu’il convient de leur appliquer est différente des observa-
tions faites par la Cour et je crois nécessaire d’exposer briévement les raisons
de mon approche des problèmes soulevés par l’étude de la requête de
l'Assemblée générale dont l’objet me paraît plus limité que celui retenu dans
lavis consultatif.

1. Dans toute affaire contentieuse ou consultative, la première question
qui se pose au juge est: quel est l'objet de la demande? En l'espèce il est apparu

61
70 SAHARA OCCIDENTAL (DECL. GROS)

dès le début de la procédure que l’Assemblée générale demandait à la Cour de
lui donner un avis sur une question juridique précise, définie comme résultant
d’une « controverse juridique [qui] a surgi au cours des débats au sujet du
statut dudit territoire au moment de sa colonisation par l’ Espagne »; dans la
documentation fournie par le Secrétaire général sur la période 1958-1974 ne
se trouve aucune trace d’une question juridique particulière entre le Maroc et
l'Espagne que, cependant, le présent avis consultatif a qualifiée de « différend
juridique relatif au territoire » (ordonnance du 22 mai 1975 et paragraphe 9
de l’avis). J’ai donc voté contre l’ordonnance du 22 mai qui, consacrée à la
composition de la Cour, a inévitablement tranché la question du caractère
juridique de l’avis, comme déjà en 1971 (Conséquences juridiques pour les
Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, C.I.J.
Recueil 1971, p. 16 et suiv.). Le problème que je traiterai d’abord est celui de la
définition de l’objet de la présente demande d’avis, en dehors des consé-
quences de l’ordonnance sur la composition de la Cour (cf. sur ce point le
paragraphe 7 infra). Je considère qu’il n’existe pas de différend — puisque le
mot est employé par la Cour — entre le Maroc et l'Espagne, mais une
question juridique soulevée par le Gouvernement du Maroc devant l’Assem-
blée générale, à laquelle s’est associé en 1974 seulement le Gouvernement de
la Mauritanie, s’analysant en une controverse juridique multilatérale dans un
débat sur le statut futur du territoire du Sahara occidental (désigné désormais
comme le Territoire). L'objet de cette question juridique est le suivant: le
Maroc est-il en droit de réclamer la réintégration du Territoire dans le
territoire national du Royaume du Maroc auquel il appartenait, selon cet
Etat, au moment de la colonisation espagnole? Telle est donc la question
juridique précise à laquelle la Cour doit répondre et à celle-ci seulement, ce
qui m’améne à tenir les développements de l’avis consultatif sur d’autres
sujets comme dépourvus de rapport avec l’objet de la requête.

2. Il n’est pas nécessaire d’insister longuement sur le caractère du prétendu
différend entre deux Etats sur une telle question. La Cour devait examiner les
titres de l’Empire chérifien avant le moment de la colonisation espagnole,
même si la date de 1884 n'était pas une date rigide. La preuve de la
souveraineté de l’Empire chérifien est nécessairement une preuve antérieure à
l'action du Gouvernement de l'Espagne et indépendante de cette action; la
réclamation étant fondée sur le détachement d’une partie du territoire de
l'Empire entraîne la nécessité de prouver l’appartenance antérieure au
territoire d’un Etat alors reconnu par la communauté des Etats. L'Espagne
peut, certes, avoir été un témoin de la situation parmi d’autres, mais elle ne
peut pas être une partie à un différend juridique bilatéral qui « a persisté »
(par. 36 de l’avis) avec le Royaume du Maroc sur des faits et une situation de
droit advenus il y a quatre-vingt-dix ans. Pour qu’un différend existe
réellement entre deux Etats il faut, comme M. Morelli puis sir Gerald
Fitzmaurice l’ont exposé en l'affaire du Cameroun septentrional (C.I.J.
Recueil 1963, p. 109) et en celle de l’avis du 21 juin 1971 (C.I.J. Recueil 1971,
p. 314), que:

62
71 SAHARA OCCIDENTAL (DECL. GROS)

« Pune des parties [ou les parties] formule ou ait formulé, à propos d’une
action, d’une omission ou d’un comportement présents ou passés de
l’autre Partie, un grief, une prétention ou une protestation que ladite
Partie conteste, rejette ou dont elle dénie la validité, soit expressément,
soit implicitement en persistant dans l’action, l’omission ou le compor-
tement incriminés, ou bien en ne prenant pas la mesure demandée, ou
encore en n’accordant pas la réparation souhaitée ».

Il ne suffit pas que deux Etats aient des thèses différentes ou même opposées
sur un événement ou une situation pour qu'il y ait une affaire contentieuse et
la fin du passage cité le montre bien; si l’Etat réclamant ne peut obtenir de
l’autre Etat aucune satisfaction de sa réclamation, il n’y a pas de différend
entre eux. Or, que pouvait répondre le Gouvernement de l’Espagne à une
demande du Gouvernement du Maroc concernant le droit de réintégration
du Territoire dans le Royaume du Maroc, alors que ces deux gouvernements
ont formellement accepté de procéder à la décolonisation du Territoire par
une procédure entreprise au sein de l'Organisation des Nations Unies, sinon
qu’il n’avait pas compétence pour décider seul ce problème que les deux
gouvernements, avec bien d’autres, débattent dans divers organes des
Nations Unies. Même si le Gouvernement de l'Espagne avait accepté
d'appuyer la revendication du Gouvernement du Maroc, une telle attitude
eût été dépourvue d'effet juridique sur le plan international. Les deux
gouvernements ont choisi formellement la décolonisation dans le cadre des
Nations Unies pour étudier et finalement régler l’avenir du Territoire, avec les
autres Membres des Nations Unies. Il n’y a pas de différend bilatéral
détachable du débat sur la décolonisation aux Nations Unies, il n’y a pas de
différend bilatéral du tout et il n’y en a jamais eu.

3. La Cour n’a pas repris dans l’avis consultatif les termes « différend
juridique relatif au territoire » entre les Gouvernements du Maroc et de
l'Espagne, utilisés dans l’ordonnance du 22 mai: les paragraphes 34 à 41
modifient légèrement l'analyse et parlent de controverse juridique née en
dehors de relations bilatérales, lors des débats aux Nations Unies et au sujet
de problèmes traités par l’Assemblée générale. Mais le motif de l'ordonnance
du 22 mai était bien un prétendu différend bilatéral puisqu’un juge ad hoc
était admis pour le Maroc et refusé pour la Mauritanie. Et, malgré l’évolution
du style de l’avis, le raisonnement demeure qu’une controverse juridique a
persisté entre le Maroc et l'Espagne et ceci est, me semble-t-il, insoutenable
pour les motifs de fond brièvement rappelés. C’est également insoutenable
dans l’histoire de la concrétisation du prétendu différend. En examinant les
documents présentés la Cour rappelle justement que, entre 1958 et 1974, la
controverse eut plusieurs aspects. Entre 1966 et 1974 elle s’estompe au point
d’être laissée de côté par le réclamant, en dehors de réserves destinées à
maintenir sa thèse juridique contre l’argument d'abandon. Mais, avant 1966,
Popposition de vues entre Maroc et Espagne n’a jamais dépassé le stade de
l'entretien diplomatique bilatéral ou du débat d'idées aux Nations Unies; le
dossier soumis à la Cour ne comporte pas une seule trace de négociation qui

63
72 SAHARA OCCIDENTAL (DÉCL. GROS)

puisse paraître un préliminaire à la concrétisation d’un différend bilatéral.
Après avoir tenté la voie de la négociation avec l'Espagne pour obtenir des
solutions que le dossier ne précise pas, le Gouvernement du Maroc a déclaré
le 7 juin 1966 choisir une autre voie, celle de «la libération et de l’indé-
pendance des populations marocaines du Sahara dit espagnol … per-
suadé que-le chemin de l’unité passe par la libération et l'indépendance »
(A/AC.109/SR.436, p. 8). Le prétendu différend ne s'était pas concrétisé
jusqu'alors et dans les débats ultérieurs il faut attendre la session de l’Assem-
blée générale de 1974 où, selon la Cour, il « reparaît ».

4. Ayant recherché à propos de l’avis consultatif du 21 juin 1971 (C.LJ.
Recueil 1971, p. 329-330) les éléments de solution du problème que pose
l'existence parallèle d’un différend entre deux ou plusieurs Etats et d’une
situation dont serait saisi un organe politique des Nations Unies, je con-
sidérais que le fait de traiter une situation générale au sein des Nations Unies
ne pouvait faire disparaître l’élément-différend entre Etats, s’il en existe un à
la base de cette situation générale et que, dans chaque cas, la première
question était de savoir si l’on est en présence ou non d’un véritable différend.
Je ne vois pas que, dans le cas présent, il y ait de différend entre Maroc et
Espagne; il ne peut pas y avoir de différend sur un point de droit quenil’un ni
l’autre de ces Etats ne peuvent trancher par eux-mêmes. La contestation dans
tous les débats aux Nations Unies porte sur un problème dont la solution n’a
de sens que si elle est valable erga omnes; en l’espèce il n’y a pas de différend
bilatéral détachable du débat général sur la réclamation du Gouvernement
du Maroc de réintégration du Territoire mais ce qui est détachable du débat
général c’est un point de droit d'intérêt général pour lequel l’Assemblée
générale s’estime mal informée et qu’elle demande à la Cour de déterminer
afin de pouvoir poursuivre l’examen de la décolonisation du Territoire. Ce
point peut certes intéresser plus spécialement tels Etats Membres et c’est la
raison pour laquelle ils sont mentionnés dans la résolution 3292 (XXIX), ces
Etats ne s'opposent pas des réclamations particulières, il n’y a pas différend.

5. Hors l'important intérêt juridique de principe que comporte la discus-
sion du point, la différence entre le prétendu différend bilatéral et une
question juridique relevant de la compétence consultative de la Cour a eu
pour effet principal une décision erronée prise sur la composition de la Cour
et en second lieu que la présentation de l’avis consultatif a été exactement
transposée des habitudes du contentieux. Je regrette que la Cour ait confirmé
dans l’avis la thèse provisoirement adoptée dans l’ordonnance du 22 mai et,
me joignant aux réserves d’autres membres de la Cour, je maintiens que cette
analyse n’a pas tenu compte des conditions nécessaires pour admettre
l'existence de différends réels. Ceci d’autant plus qu’en admettant dans l’avis
consultatif que l’objet de son examen dépendait de l’interprétation de l’action
de décolonisation du Territoire, la Cour abandonnait en pratique la thèse de

64
73 SAHARA OCCIDENTAL (DÉCL. GROS)

l’opposition bilatérale Maroc-Espagne sur la réintégration du Territoire dans
le Royaume du Maroc.

6. La question de savoir si, dans l’action entamée par les Nations Unies
pour la décolonisation du Sahara occidental, un ou deux Etats peuvent
invoquer un droit à réintégration du Territoire sous leur souveraineté est une
question juridique au sens de l’article 65 du Statut de la Cour et il convient d’y
répondre. Mais la définition des questions juridiques selon l’article 65 telle
que l’avis consultatif la formule de façon générale aux paragraphes 18 et 19
me paraît dangereusement inexacte. Je rappellerai seulement que la Cour,
lorsqu'elle rend un avis consultatif sur une question de droit, dit le droit.
L’absence de force obligatoire ne transforme pas la démarche judiciaire en
consultation juridique qu’on utilise ou non à sa guise. L’avis consultatif
détermine le droit applicable à la question posée; il est possible que l’organe
qui a demandé l’avis ne le suive pas dans son action, mais cet organe sait qu’il
ne pourrait adopter une position contraire au prononcé de la Cour avec une
efficacité quelconque sur le plan juridique. Dans le cas présent tel qu'il a été
défini dans l’avis consultatif ce point n’est plus en doute; puisque la question
posée était reconnue comme juridique et qu’une réponse pouvait être en-
visagée comme susceptible d’influer sur l’action de décolonisation du Terri-
toire par l'Organisation des Nations Unies, la Cour pouvait exercer normale-
ment sa fonction d’organe judiciaire sur une telle question, à la différence du
cas envisagé en 1963 où elle déclarait: « un tribunal n’a pas simplement pour
fonction de fournir une base d’action politique alors qu'aucune question
juridique concernant des droits effectifs n’est en jeu» (C.I.J. Recueil 1963,
p. 37; les italiques sont ajoutés). La réponse de la Cour concerne une
prétention à un droit de réintégration du Territoire dans le moment présent et
le fait que la première épreuve de ce droit était celle des titres antérieurs à la
colonisation ne donne pas un caractère abstrait ou académique à une telle
question. Il n’en est pas de même pour l’autre partie de la réponse que la Cour
a donnée dans le paragraphe 162 de l’avis, comme nous le verrons aux
paragraphes 10 et 12 de ces observations; c'est l’application de cette théorie
extensive du sens de l’article 65 du Statut à la partie dispositive de l’avis quien
montre le caractère abusif.

7. Pour en terminer avec cet aspect des problèmes de compétence qui se
posaient à la Cour, je remarquerai seulement que les engagements pris dans
une ordonnance sur une question préliminaire ont, une fois de plus, lié la
Cour. Les considérants de l’ordonnance du 22 mai 1975 se fondent sur des
« apparences » de différend entre Maroc et Espagne et de demande sur une
question juridique pendante entre deux ou plusieurs Etats au sens de l’ar-
ticle 89 du Règlement; le verbe « paraître » est employé quatre fois. Mais la
Cour ajoutait que ses conclusions ne préjugeaient sa position sur aucune
des questions à décider dans la suite, compétence, opportunité de répondre à
la demande, fond. Malgré la disparition pratique du différend bilatéral dans
la chaîne de raisonnements de la Cour dans son avis et le voile posé sur

65
74 SAHARA OCCIDENTAL (DÉCL. GROS)

l'existence d’une question juridique pendante entre des Etats, la Cour n’a pas
voulu ou pu modifier le prononcé de mai 1975 alors que la raison de la
désignation d’un juge ad hoc ne tient pas. Le troisième considérant de
l’ordonnance déclare que la Cour « compte sur le siège un juge ressortissant
de l’Espagne, Puissance administrante du Sahara occidental »; j'ai indiqué
aux paragraphes 2 et 4 ci-dessus que, à ce titre ou à un autre, l'Espagne n’avait
pas été partie à un différend bilatéral, ni au règlement d’une question
juridique pendante entre deux ou plusieurs Etats. En décidant que la question
posée à la Cour était reliée à la poursuite de l’action de décolonisation par
l’Assemblée générale, la Cour admet implicitement que la justification de sa
compétence n’est plus le différend «apparu» en mai 1975. Sir Gerald
Fitzmaurice et moi-même avons commenté en 1971 les regrettables effets de
ces ordonnances sur la composition de la Cour qui préjugent irrévocablement
le fond (C.I.J. Recueil 1971, p. 316, 325-326 et 330). Je dois ajouter, dans le cas
présent, que la Cour a laissé siéger un de ses membres alors qu’il avait pris
position aux Nations Unies sur un élément du débat (cf. sur ce point C.L.J.
Recueil 1971, l'opinion dissidente de sir Gerald Fitzmaurice, p. 309, et mes
observations, p. 311 et suiv.).

8. Mes observations sur les problémes posés par le Gouvernement de la
Mauritanie ne s’écartent pas, pour l’essentiel, de celles de la Cour; cependant
je remarquerai que la position juridique du Gouvernement de la Mauritanie
dans la procédure devant la Cour était particulière puisqu’il n’avait pas
prétendu opposer, avant 1974, sa prétention de réintégration du Territoire
dans son territoire national à la poursuite normale de la procédure d’autodé-
termination des populations du Territoire dans le cadre des Nations Unies.

*

9. Les considérations qui précèdent sur l'interprétation qu’il convient de
donner à l’article 65 du Statut et sur l’objet exact de la demande d’avis me
permettent d’être bref dans l’explication de mon vote négatif sur l’oppor-
tunité de répondre à la première question contenue dans la demande. La Cour
ayant décidé de répondre à cette question dans les termes mêmes où elle est
posée, j'ai considéré que la question n'était pas juridique, qu’elle était
purement académique et sans portée utile et je partage les vues de M. Dillard
sur son caractère tendancieux (a loaded question). L'avis consultatif recon-
naît, à juste titre, que la notion de terra nullius n’a jamais été invoquée par
aucun des Etats intéressés au statut du Territoire au moment de la colonisa-
tion; aucun traité ou document diplomatique n’a été produit qui invoque cette
notion à propos du Sahara occidental et les Etats ne parlent alors que de

66
75 SAHARA OCCIDENTAL (DÉCL. GROS)

zones d'influence. Pour un territoire à propos duquel la notion n’apparaît pas
dans la pratique des Etats, c’est un exercice d’école de demander à la Cour de
se prononcer sur une situation hypothétique; le juge ne recherche pas ce qui
aurait pu se passer en 1884 si les Etats avaient invoqué cette notion, mais ce
qui s’est passé. Si la véritable question posée par l’Assemblée générale était,
dans l’esprit de ses auteurs, le statut juridique du Territoire selon le droit
international de l’époque, elle faisait double emploi avec la deuxième
question à laquelle la Cour, presque à l’unanimité, a accepté de répondre.

Cela dit, puisque la Cour a décidé de répondre à cette première question, et
que nos règles ne permettent pas l’abstention, j’ai voté avec tous mes collègues
que le Territoire n’était pas sans maitre avant la colonisation. J’estime en effet
que les tribus indépendantes qui parcouraient le Territoire ou s’y arrétaient en
certains lieux exerçaient une autorité de fait suffisamment reconnue pour
qu’il n’y ait pas eu terre sans maitre.

10. La solution choisie par la Cour pour donner sa réponse à la deuxième
question n’est pas la plus simple puisque, procédant par renvoi au para-
graphe 162 du raisonnement, la réponse elle-même est énigmatique autant que
ce paragraphe qui associe une constatation positive de liens dits juridiques
d’allégeance entre certaines tribus nomades du Territoire et l’empereur du
Maroc au moment de la colonisation, en même temps que d’autres liens dits
juridiques, cette fois entre l’ensemble mauritanien et le Territoire, à une
décision négative sur l’existence d’un lien de souverainetésur le Territoire dela
part de l’Empire du Maroc ou de l’ensemble mauritanien, avec la conclusion
qu’aucun lien juridique n'existe qui pourrait influer sur le principe d’autodé-
termination par l’expression libre et authentique dela volonté des populations
du Territoire (ceci avec nouveau renvoi aux paragraphes 54 à 59 de l’avis).

La deuxième partie du paragraphe 162 concernant la question de la
souveraineté territoriale est la seule qui corresponde à la question posée dans
la requête pour avis. L’objet de la requête, comme je l’ai dit dès le paragraphe
premier ci-dessus, était d’obtenir l’avis de la Cour sur une prétention du
Gouvernement du Maroc tendant à la réintégration du Territoire dans le
territoire national marocain et sur une prétention parallèle du Gouvernement
de la Mauritanie fondée sur la notion d’ensemble mauritanien au moment
considéré, avis consultatif nécessaire avant de poursuivre l’action de décolo-
nisation du Territoire. Je partage les vues et la décision de la Cour sur ce point
de droit.

Par contre, si le paragraphe 162 avait été divisé en deux, j'aurais voté contre
la première partie visant les «liens juridiques » autres que celui de la
souveraineté territoriale parce que ces liens ne sont pas des liens juridiques
mais des liens ethniques, religieux ou culturels, des liens de contact d’une
civilisation avec ce qui lui est périphérique et extérieur qui n’entament pas son

67
76 SAHARA OCCIDENTAL (DÉCL. GROS)

caractère propre. Il me faut donc faire quelques remarques sur cette partie de
la réponse de la Cour avec laquelle je suis en désaccord, tant sur le
raisonnement que la conclusion (par. 105, 106, 107, 129 pour le Maroc; 151 et
152 pour la Mauritanie; 162 pour la conclusion).

11. La description du désert saharien et de la vie nomade vers 1884 faite
dans l’avis est une vision bucolique de réalités sévères. A l’époque, le désert
saharien est encore cette mer de sable sans frontière que les caravanes utilisent
comme des convois un océan, assurant un commerce qui est bien connu; le
désert est une voie d’accès aux marchés périphériques. La relation du
territoire avec les hommes est affectée par ces traits et l’organisation des
populations du désert reflète ces conditions particulières de vie, la caravane,
la recherche des terrains de pacage, les oasis, la défense ou la conquête, la
protection et la soumission entre les tribus à propos desquelles un témoignage
produit devant la Cour et non contesté déclare que, à l’époque contempo-
raine, on compterait cent soixante-treize tribus maures. La Cour n'ayant pu
préciser ses recherches, il est vain de généraliser, en dehors de toutes données
véritables, qu’il y avait une « allégeance » entre l’empereur du Maroc et
« certaines » tribus nomades ou « certains droits relatifs à la terre » entre le
Territoire et l’ensemble mauritanien, alors que la Cour ne pourrait dire ni
quelles tribus étaient concernées en 1884, avec quelle efficacité et pour quelle
durée, ni quel exercice effectif de droits relatifs à la terre confondaient
l’ensemble mauritanien et les tribus, quelles tribus et pour quelle durée. Le
juge doit établir des faits, c’est-à-dire constater leur existence et il leur donne
un sens juridique par sa décision; il ne peut ni supposer l'existence de faits ni
les déduire d’hypothéses non documentées. Comment parier d’un lien juri-
dique d’allégeance, notion de droit féodal dans une société hiérarchisée à
l'extrême où l’aliégeance était une obligation formellement et publiquement
assumée, connue de tous, invoquée de part et d’autre, et sanctionnée par des
procédures et pas seulement la contrainte armée. La situation politique, au
sens le plus large du mot, des tribus du déseri est celle d’une indépendance
affirmée par les armes entre ces tribus elles-mêmes et à l’égard de la périphérie
de leurs territoires de parcours. Pour donner au terme allégeance son sens
traditionnel il eût fallu dire davantage que la possibilité de manifesta-
tions d’une autorité du Sultan sur certaines tribus du désert non identifiées
(par. 105 de l’avis). Quant aux indications et déductions apportées sur le rôle
des différentes tribus des Tekna, également non identifiées, elles me semblent
aventureuses et de simples constructions à posteriori d’une époque peu
connue. Dans l’état du dossier et des ouvrages de géographes, historiens,
explorateurs ou militaires sur cette époque, le désert saharien et ses tribus ne
reconnaissent pas d’allégeance au sens juridique du mot et des contacts ou
relations épisodiques avec l'extérieur n’entament pas la singularité et l’ex-
clusivisme de leur mode de vie. Si le désert est bien un monde à part, c’est un
monde autonome dans la conception de ses rapports avec qui vit autrement.

68
77 SAHARA OCCIDENTAL (DÉCL. GROS)

12. Des rapports de contact dont la durée est inconnue et l’existence à
l’époque de la colonisation supposée plutôt que prouvée ne constituent pas un
objet possible d’étude et de réponse pour la Cour qui, en y procédant, excède
les pouvoirs que lui confère l’article 65 de son Statut (cf. par. 6 ci-dessus). Par
l'effet de l’interprétation extensive donnée à l’article 65 qui l’a amenée à se
poser une seconde question, celle des liens juridiques autres que la souverai-
neté sur te Territoire à l’époque considérée, seul objet de la controverse qui a
provoqué la requête pour avis, la Cour prétend répondre à une question
juridique mais les liens qu’elle qualifie de juridiques ne le seraient que si, après
en avoir établi l’existence, la Cour pouvait, d’une manière quelconque par la
détermination de sa portée, produire un effet sur l’action de décolonisation
du Territoire. La Cour ne peut attribuer un caractère juridique à des faits qui
ne l’ont pas en eux-mêmes; le juge ne crée pas le droit, il l’établit. S’il n’y a
aucune règle de droit qui lui permette d’affirmer l'existence des prétendus
liens juridiques, la Cour sort de son rôle d’organe judiciaire en les qualifiant
de juridiques et son prononcé n’est pas un prononcé de droit; l’indication
donnée par la Cour au paragraphe 73 de l’avis selon laquelle il faut que des
questions posées dans une demande d’avis aient « un effet pratique à l’heure
actuelle » pour ne pas être « dépourvues d’objet ou de but » ne peut suffire car
la Cour n’a pas, en la matière, qualité pour « donner des conseils » à
l’Assemblée générale qui puissent avoir un effet pratique. Pour de tels
facteurs, qu'ils aient existé en 1884 — ce qui n’a pas été « établi » au sens
judiciaire du mot — ou non, l’Assemblée générale serait libre de les prendre
en considération aussi bien que d’autres facteurs contemporains qui ne
relèvent pas davantage de la compétence de la Cour, parce que l’économie, la
sociologie ou la géographie humaine ne sont pas le droit. La Cour disait en
1962: « conformément à l’article 65 du Statut la Cour ne peut donner un avis
que sur une question juridique. Si une question n’est pas juridique, la Cour n’a
pas de pouvoir discrétionnaire en la matière » (avis consultatif du 20 juillet
1962, Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la
Charte), C.I.J. Recueil 1962, p. 155).

13. J’ai exprimé mon sentiment en 1974 sur cette nouvelle tendance de la
Cour à répondre à des problèmes qu’elle se pose plutôt qu’à celui qui lui est
posé et ne puis que reprendre mes observations d’alors (C.J. Recueil 1974,
p. 148-149). Dans le cas présent j'ai été contraint par la formulation de la
partie dispositive de l’avis consultatif à un vote aussi peu satisfaisant que cette
formulation elle-même, comme le montrent les diverses opinions par rapport
à l’apparente quasi-unanimité. Comme d’autres, je n’ai eu le choix qu’entre
une approbation ou un désaccord également qualifiés de réserves; j'ai voté
pour l’approbation du dispositif, donc du paragraphe 162, à cause de sa
partie relative à l’objet de la demande, tel que je l’ai défini ici, c’est-à-dire la
vérification de l’existence de liens juridiques d'appartenance ou de dépen-
dance des populations du Territoire, à l’époque considérée, par rapport à
une autorité politique extérieure, en un mot des liens relatifs à la souveraineté
réclamée devant la Cour; et là s’arrétait le rôle de la Cour.

69
